DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1-4, 6-12 and 14-19 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, to address applicant’s arguments regarding inherency of the variability of the surface energy and contact angle, the Examiner has added Garrison et al. (“Glow discharge plasma deposited hexafluoropropylene films: surface chemistry and interfacial materials properties”) as evidence to support the position that perfluorinated films prepared from conventional glow discharge would also be homogeneous and would inherently have the claimed 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
1.	Claims 1-4, 6-12 and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (U.S. Pat. No. 4822632) in view of Sakhrani et al. (U.S. Pat. No. 7431989) as evidenced by Garrison et al. (“Glow discharge plasma deposited hexafluoropropylene films: surface chemistry and interfacial materials properties”).

	Regarding claims 1-4, 6-12 and 14-19, Williams teaches a medical packaging comprising a cavity for a pharmaceutical drug, in particular a cylinder for guiding an elastomer plunger in contact with the surface of the cavity (Examples I-V), where the cavity (syringe barrel) and the plunger are coated (claims 9 and 10) with a silicone-free lubricating film (column 3, lines 38-43) comprising crosslinked organic molecules (column 4, lines 53-56). Williams’ compounds are silicone free and are crosslinked in a similar manner using a low pressure glow discharge plasma (see applicant’s disclosure at pages 15 and 21 and Williams at column 4, lines 12-24). Williams fails to teach the lubricating film being a perfluorinated organic lubricating film and the claimed properties of the lubricating film as recited in claims 1-4, 6-11, 14-17 and 19 (the surface energy, contact angle requirements, the variability of the surface energy or contact angle for water and breakaway force limitations).
First, Sakhrani teaches a similar packaging comprising a cylinder with a plunger (column 4, lines 4-8 and column 6, lines 61-66) where the cavity is coated with a silicone-free lubricating film which can comprise perfluorinated crosslinked organic lubricating films (abstract, column 6, lines 15-32 and note that the plasma will result in crosslinking). Therefore, it would have been 
Second, given the essentially identical organic perfluorinated molecules and processing method disclosed by Williams in view of Sakhrani as compared to applicant’s claimed invention, the Examiner contends that the claimed properties of the lubricating film as recited in claims 1-4, 6-11, 15, 16 and 19 (the surface energy, contact angle requirements and breakaway force limitations) would be inherent in Williams in view of Sakhrani’s lubricating film.
Furthermore, Garrison makes clear that perfluorinated films deposited from conventional glow discharge plasmas similar to Williams’ disclosed glow discharge plasma provide smooth, homogeneous and defect free films (abstract). Therefore, the Examiner contends that this provides evidence that Williams in view of Sakhrani’s films will be homogeneous and would then inherently have surface energies and contact angles that vary by less than ±10 mN/m and ±15°, respectively.
	
Conclusion
	Claims 1-4, 6-12 and 14-19 are pending.
	Claims 1-4, 6-12 and 14-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 23, 2021Primary Examiner, Art Unit 1759